Citation Nr: 0818836	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for sleep apnea, status post uvulopharyngo-palatectomy prior 
to April 1, 2004.

2.  Entitlement to an initial disability rating in excess of 
30 percent for sleep apnea, status post uvulopharyngo-
palatectomy from April 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1972 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
seeking entitlement to service connection for sleep apnea, 
status post uvulopharyngo-palatectomy, effective May 2, 2002, 
the date of receipt of claim.  In a December 2004 rating 
decision, the RO increased the disability rating for his 
sleep apnea, status post uvulopharyngopalatectomy, from 
noncompensable to 30 percent, effective April 1, 2004.  

In July 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.   

Additional evidence was received in November 2007 and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304 (2007). The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  Prior to April 1, 2004, the veteran's service-connected 
sleep apnea, status post uvulopharyngo-palatectomy, was 
asymptomatic, but with documented sleep disorder breathing.  

2.  For the period April 1, 2004 to October 10, 2006, the 
veteran's service-connected sleep apnea, status post 
uvulopharyngo-palatectomy, included persistent day-time 
hypersomnolence.

3.  As of October 11, 2006, there is competent medical 
evidence showing that the veteran requires the use of a 
breathing assistance device noted as a continuous airway 
pressure (CPAP) machine.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2004, the criteria for a compensable 
rating for the veteran's service-connected sleep apnea, 
status post uvulopharyngo-palatectomy, have not been met.  38 
U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic 
Code 6847 (2007).

2.  For the period April 1, 2004 to October 10, 2006, the 
criteria for an initial disability rating in excess of 30 
percent for the veteran's service-connected sleep apnea, 
status post uvulopharyngo-palatectomy, have not been met.  38 
U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic Code 
6847 (2007).

3.  Effective October 11, 2006, the criteria for a 50 percent 
disability rating for sleep apnea, status post uvulopharyngo-
palatectomy, have been met.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic Code 
6847 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied by a January 2005 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and any information in his possession to the RO.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37.  The 
veteran was provided with this notice in a July 2007 letter, 
which the veteran received prior to his receipt of the 
supplemental statement of the case in August 2007.  Because 
the veteran had an opportunity to address this issue both 
before the supplemental statement of the case was sent, and 
afterwards in his subsequent communications, he was not 
prejudiced by the timing of said notice.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records, private medical records, and service medical records 
have been obtained.  The veteran was also provided with a VA 
examination in September 2004, and was scheduled for a second 
VA examination in August 2007, which he was unable to attend.  
In this regard, the veteran's appeal also involved some 
disagreement as to whether he wanted his VA examination, 
originally scheduled for August 21, 2007, rescheduled.  An 
August 2007 supplemental statement of the case denied the 
veteran's claim for an increased rating for sleep apnea on 
the grounds that the veteran had not informed the VA of 
whether he wished to have his VA examination rescheduled.  
However, an August 2007 letter from the veteran states that 
he had requested that his VA examination be rescheduled by 
calling the phone number which the VA had provided to him.  
In November 2007 correspondence, the veteran's representative 
supported the veteran's contention in this matter.  However, 
the veteran subsequently submitted medical evidence in 
support of his claim and waived initial review by the RO.  In 
light of the new evidence regarding the veteran's 
prescription for a CPAP machine, and the resulting grant of 
an increased rating to 50 percent disabling, a VA examination 
is unnecessary.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
See 38 U.S.C.A. § 5103A.


Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Sleep apnea syndromes are rated under Diagnostic Code 6847.  
38 C.F.R. § 4.97 (2007).  Pursuant to Diagnostic Code 6847, 
sleep apnea syndromes (obstructive, central, mixed) are rated 
noncompensable when asymptomatic, but with documented sleep 
disorder breathing.  A 30 percent disability rating is 
warranted when there is persistent daytime hypersomnolence.  
A 50 percent evaluation is to be assigned when the veteran 
requires the use of a breathing assistance device, such as a 
continuous airway pressure (CPAP) machine.  A 100 percent 
evaluation is assigned for chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or for cases where 
the veteran requires a tracheostomy.  38 C.F.R. 
§ 4.104, Diagnostic Code 6847.

Prior to March 31, 2004, the veteran's sleep apnea, status 
post uvulopharyngo-palatectomy, was rated as noncompensable.  
The veteran's service medical records from December 1999 
showed that the veteran had heroic snoring which had become 
progressively worse.  Moreover, a sleep study showed that the 
veteran had mild obstructive sleep apnea.  However, because 
the veteran was not diagnosed with persistent day-time 
hypersomnolence, no compensable rating was appropriate.

For the period between April 1, 2004, and October 10, 2006, 
the veteran's sleep apnea, status post uvulopharyngo-
palatectomy, was rated as 30 percent disabling.  On April 1, 
2004, the veteran underwent a nocturnal polysomnogram 
administered by a private physician, Dr. Rothstein.  The 
veteran's laboratory impression showed that he had poor sleep 
efficiency characterized by sleep maintenance insomnia, as 
well as ongoing mild to moderate positional and REM-related 
sleep apnea/hypopnea syndrome associated with loud snoring 
and prominent snore arousals.  In September 2004, the veteran 
had a VA examination at which he reported daytime somnolence.  
Moreover, the VA examiner looked at the results of the 
veteran's nocturnal polysomnogram of April 1, 2004, and found 
that he had a short REM latency.  Since the veteran's 
condition fit the criteria for persistent day-time 
hypersomnolence, a rating of 30 percent disabling for the 
period between April 1, 2004, and October 10, 2006 was 
appropriate.

The veteran contends in his December 2004 notice of 
disagreement that he is entitled to an evaluation of 50 
percent or more because his sleep apnea is more severe than 
previously rated, and requires the use of a breathing 
assistance device.  

In support of his claim, the veteran submitted in September 
2007 the results of sleeping tests which were administered in 
October 2006 at the Naval Hospital of Jacksonville, Florida, 
along with a photocopy of an October 2006 prescription for a 
CPAP machine.  Because necessitating the use of a breathing 
assistance device, such as a CPAP machine, satisfies the 
criteria for a 50 percent evaluation under Diagnostic Code 
6847, the veteran's claim for a rating of 50 percent 
disabling is granted, effective on the date of the 
prescription, October 11, 2006.  38 C.F.R. 
§ 4.97 (2007).

The veteran did not submit the evidence of his October 2006 
sleeping tests, or his prescription for a CPAP machine, to 
the RO.  However, his representative properly waived RO 
consideration of these documents in an April 2008 letter to 
the Board.  38 C.F.R. § 20.1304(c).

Since the veteran has provided no evidence showing that he 
has chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, or that he requires a tracheostomy, he is 
not entitled to a rating of 100 percent disabling.  There is 
also no evidence of record that the veteran's service-
connected sleep apnea causes marked interference with 
employment, or necessitate frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).






ORDER

An initial compensable rating for sleep apnea, status post 
uvulopharyngo-palatectomy is denied for the period May 2, 
2002 to March 31, 2004.  

An initial rating in excess of 30 percent for sleep apnea, 
status post uvulopharyngo-palatectomy for the period April 1, 
2004 to October 10, 2006 is denied.  

An initial rating of 50 percent for sleep apnea, status post 
uvulopharyngopalatectomy, is granted, effective October 11, 
2006, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


